Citation Nr: 1022343	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  08-30 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an automobile or other conveyance allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to April 
1968, including combat service in the Republic of Vietnam, 
and his decorations include the Purple Heart Medal.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an adverse determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

The Veteran testified at a travel board hearing before the 
undersigned in May 2009, and a transcript of the hearing is 
of record.


FINDING OF FACT

The Veteran previously received an allowance for the purchase 
of an automobile in June 1968.  


CONCLUSION OF LAW

The criteria for entitlement to an automobile allowance have 
not been met.  38 U.S.C.A. §§ 3901, 3902, 3903, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.808, 3.808a (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA assists in providing an automobile or other conveyance to 
each eligible person by paying the total purchase price of 
the automobile or other conveyance (including all State, 
local, and other taxes) or a prescribed limit (currently 
$11,000), whichever is the lesser, to the seller from whom 
the eligible person is purchasing under a sales agreement 
between the seller and the eligible person.  38 U.S.C.A. 
§ 3902.  No eligible person shall be entitled to receive more 
than one automobile or other conveyance.  38 U.S.C.A. § 3903.

A Veteran is eligible for certification of eligibility for 
financial assistance in the purchase of one automobile or 
other conveyance if he had active military, naval or air 
service and exhibits one of the following as the result of a 
disease or injury incurred in or aggravated during active 
service: (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; or (iii) permanent impairment of vision of both eyes. 
38 C.F.R. § 3.308(a), (b).  For adaptive equipment 
eligibility only, service-connected ankylosis of one or both 
knees or one or both hips is sufficient to show entitlement.  
38 U.S.C.A. § 3901; 38 C.F.R. § 3.808(b).

The pertinent facts in this case are not in dispute.  The 
record reflects that the Veteran submitted VA Form 21-4502, 
Application for Automobile or Other Conveyance and Adaptive 
Equipment, in May 1968.  In June 1968 VA granted the claim 
and paid out the allowance then authorized by law.  

The Veteran filed another application for an automobile 
allowance in June 2006, where he indicated that he had 
previously filed an application for an automobile or other 
conveyance in 1968.  The June 2006 application form contained 
the following notation:

NOTE:  A VETERAN IS ONLY ENTITLED TO A GRANT FOR ONE 
AUTOMOBILE OR OTHER CONVEYANCE DURING HIS OR HER 
LIFETIME.  This one-per-lifetime grant does not apply to 
adaptive equipment.

The Board notes that this application was approved by the RO 
in a rating decision dated in August 2006.  Another 
certificate of eligibility was apparently also certified by a 
VA RO official in May 2007.  The Veteran went ahead with the 
purchase of a car.  However, the car dealership the Veteran 
was purchasing his vehicle from never received the automobile 
allowance funds.  The RO sent the Veteran a February 2008 
letter acknowledging that while it had approved the Veteran's 
June 2006 application, the law mandates that payment for an 
automobile allowance can only be paid once to a Veteran.  The 
RO indicated that the Veteran had already received an 
automobile allowance in 1968 and so he was not entitled to 
another automobile allowance under the current law.  

The Veteran contends, including at his May 2009 travel board 
hearing, that the RO's decision is incorrect because he was 
unaware of the once in a lifetime policy and that the VA 
indicated that the Veteran was eligible for the automobile 
allowance and approved it (as shown in the August 2006 rating 
decision granting an allowance and the May 2007 certificate 
of eligibility).  He testified that someone from VA spoke 
with a representative from the car dealership stating that VA 
would make the payment on the Veteran's behalf.  The Veteran 
contends that he is on a fixed income, is unable to make 
payments on the car and relied on the representations of VA 
representatives in making the purchase.  In addition, the 
Veteran argues that a car only lasts so long and his 
disabilities will last for a lifetime, so the policy is 
fundamentally unfair.  All of these contentions appear to be 
akin to an argument based on the principles of equity and 
good conscience.

In denying this claim, the Board does not wish in any way to 
diminish the Veteran's heroic and well-decorated service, 
which includes participating in combat while serving in the 
Republic of Vietnam, as reflected in a Purple Heart Medal, 
Vietnam Service Medal with star and a Presidential Unit 
Citation.  The Board also notes the Veteran's various serious 
service-connected disabilities, including an amputation below 
the knee, scars, a serious eye disorder and posttraumatic 
stress disorder.  

However, although the Board is sympathetic to his claim, the 
law specifically provides that a Veteran may not receive more 
than one automobile allowance.  It is well settled that the 
payment of monetary benefits must be authorized by statute; 
the principles of equity cannot be applied to award benefits 
that are not so authorized.  See McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994).  Therefore, the Board is without 
authority to grant his claim on an equitable basis, and 
instead is constrained to follow the specific provisions of 
law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 
Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  Because the law specifically provides that 
a Veteran may not receive more than one automobile allowance, 
his current application for an automobile allowance must be 
denied.  38 U.S.C.A. § 3903.

For the reasons set forth above, the Board finds that there 
is no legal basis for entitlement to automobile and adaptive 
equipment or for adaptive equipment only. This case is one in 
which the law is dispositive of the issue.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

In reaching this conclusion, the Board does not wish in any 
way to diminish the Veteran's heroic and well-decorated 
Vietnam combat service, for which he was awarded the Purple 
Heart Medal.  Although the Board is sympathetic to his claim, 
because entitlement must be denied as a matter of law, the 
Board is without authority to grant his claim on an equitable 
basis, and instead is constrained to follow the specific 
provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); 
Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).

As to VA's duty to notify and assist, the United States Court 
of Appeals for Veterans Claims (Court) has held that the VCAA 
is not applicable to matters in which the law, and not the 
evidence, is dispositive.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  As set forth above the facts in this case are not in 
dispute and the Veteran's claim for an automobile or other 
conveyance allowance must be denied as a matter of law.  
Thus, any VCAA notice deficiency or development action is 
harmless error.  Neither the Veteran nor his representative 
have argued otherwise.


ORDER

An automobile or other conveyance allowance is denied.  

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


